 1
 2
 3
 4
 5
 6
 7
 8
                         UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11
12
13    Brian Whitaker,                               Case: 2:18-CV-07313-R-MRW
14                Plaintiff,                        ORDER
15       v.
16    611 Wilshire Properties, a
      California General Partnership; and
17    Does 1-10,
18                Defendants
19
20                                          ORDER
21
22            Pursuant to F.R.CIV.P.41(a)(1), this action is hereby ordered
23   dismissed with prejudice, each party to bear their own attorneys’ fees and
24   costs.
25
26   Dated: September 13, 2019
27                                        HONORABLE R. GARY KLAUSNER
                                          UNITED STATES DISTRICT JUDGE
28



                                                1

     Order Re Joint Stipulation for Dismissal          Case: 2:18-CV-07313-R-MRW
